                                              Case 19-12835                           Doc 27         Filed 03/26/19              Page 1 of 33
 Fill in this information to identify your case and this filing:

 Debtor 1                    Rosemarie Antoinette Frazier
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-12835                                                                                                                            o     Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   o No. Go to Part 2.
   n Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1235 Colonial Park Drive
        Street address, if available, or other description
                                                                                  n    Single-family home                          Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                  o                                                Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  o
                                                                                  o    Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
        Severn                            MD        21144-0000                    o    Land                                        entire property?          portion you own?
        City                              State              ZIP Code             o    Investment property                               $507,211.00                 $507,211.00
                                                                                  o    Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                  o    Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one     a life estate), if known.

                                                                                  n    Debtor 1 only                               Fee simple
        Anne Arundel                                                              o    Debtor 2 only
        County                                                                    o    Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  o    At least one of the debtors and another
                                                                                                                                   o   (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                             Case 19-12835                 Doc 27           Filed 03/26/19                Page 2 of 33
 Debtor 1        Rosemarie Antoinette Frazier                                                                           Case number (if known)          19-12835

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       1536 Harford Square Drive
       Street address, if available, or other description
                                                                         n    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                         o                                                    Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         o
                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Edgewood                          MD        21040-0000            o    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                    $146,982.00                   $146,982.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                         n    Debtor 1 only                                   Fee simple
       Harford                                                           o    Debtor 2 only
       County                                                            o    Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                         o    At least one of the debtors and another
                                                                                                                              o    (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       1843 Whites Ferry Place
       Street address, if available, or other description
                                                                         n    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                              Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
                                                                         o                                                    Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         o
                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Crofton                           MD        21114-0000            o    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                    $317,744.00                   $317,744.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                         n    Debtor 1 only                                   Fee simple
       Anne Arundel                                                      o    Debtor 2 only
       County                                                            o    Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                         o    At least one of the debtors and another
                                                                                                                              o    (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                             Case 19-12835                 Doc 27           Filed 03/26/19                Page 3 of 33
 Debtor 1        Rosemarie Antoinette Frazier                                                                           Case number (if known)          19-12835

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       4544 Finney Avenue
       Street address, if available, or other description
                                                                         n    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                         o                                                    Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         o
                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Baltimore                         MD        21215-0000            o    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                      $72,415.00                    $72,415.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                         n    Debtor 1 only                                   Fee simple
       Baltimore City                                                    o    Debtor 2 only
       County                                                            o    Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                         o    At least one of the debtors and another
                                                                                                                              o    (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       $40,000 owed in taxes


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       807 7th St NE                                                     o    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                         o    Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         o
                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Washington                        DC        20002-0000            o    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                    $966,069.00                   $966,069.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                         n    Debtor 1 only                                   Fee simple
       District of Columb                                                o    Debtor 2 only
       County                                                            o    Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                         o    At least one of the debtors and another
                                                                                                                              o    (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                   $2,010,421.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                        Case 19-12835                       Doc 27        Filed 03/26/19               Page 4 of 33
 Debtor 1        Rosemarie Antoinette Frazier                                                                       Case number (if known)       19-12835
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   o No
   n Yes

  3.1    Make:       BMW                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      535                                       n Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2010                                      o Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:                163,526           o Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another
        NADA.com
        Clean Retail Value $6,875                              o Check if this is community property                                    $4,325.00                  $4,325.00
        Clean Trade-in Value $4,325                                  (see instructions)

        Average Trade-In Value $3,175
        Rough Trade-In Value $1,825


  3.2    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Altima SE                                 n Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2005                                      o Debtor 2 only                                                Current value of the     Current value of the
         Approximate mileage:                277,000           o Debtor 1 and Debtor 2 only                                   entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another
        NADA.com
        Clean Retail Value $3,275                              o Check if this is community property                                      $400.00                    $400.00
        Clean Trade-in Value $1,575                                  (see instructions)

        Average Trade-In Value $1,050
        Rough Trade-In Value $400


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   n No
   o Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $4,725.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   o No
    n Yes.     Describe.....

                                    Sofas, Loveseats, Coffee tables, End tables, Beds, Dressesr,
                                    Kitchen set, Dining room set, Linens, Small Kitchen Appliances,
                                    China Cabinet, Microwave, Refrigerator, Stove, Dishes, Pots/Pans,
                                    Silverware, W/D, Lawn Mower                                                                                                     $1,590.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
   o No
    n Yes.     Describe.....



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                        Case 19-12835                Doc 27        Filed 03/26/19      Page 5 of 33
 Debtor 1       Rosemarie Antoinette Frazier                                                        Case number (if known)     19-12835


                                    TVs, DVD Players                                                                                               $510.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
   o No
    n Yes.     Describe.....

                                    Books, Pictures                                                                                                $210.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    n No
    o Yes.     Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    n No
    o Yes.     Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   o No
    n Yes.     Describe.....

                                    Dresses, Blouses/Shirts, Skirts, Pants, Shorts, Jeans, Suits, Coats,
                                    Jackets, Shoes, Boots, Athletic shoes                                                                          $424.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   o No
    n Yes.     Describe.....

                                    Rings, Wedding bands, Necklaces/Chains, Bracelets, Earrings,
                                    Watches                                                                                                        $590.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   o No
    n Yes.     Describe.....

                                    Dog                                                                                                                $1.00


14. Any other personal and household items you did not already list, including any health aids you did not list
    n No
    o Yes.     Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $3,325.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                 Case 19-12835                            Doc 27                 Filed 03/26/19     Page 6 of 33
 Debtor 1          Rosemarie Antoinette Frazier                                                                                   Case number (if known)   19-12835
16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   o No
    n Yes................................................................................................................
                                                                                                                                     Cash                                        $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
   o No
   n Yes........................                                     Institution name:


                                              17.1.       Checking                               Bank of America Account #2317                                               $250.00



                                              17.2.       Savings                                MECU of Baltimore Account #9762                                                 $6.00



                                              17.3.       Checking                               Bank of America Business Account #0943                                  $12,000.00



                                              17.4.       Checking                               PNC Bank Business Account #6529                                             $400.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    n No
    o Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   o No
    n Yes.       Give specific information about them...................
                                       Name of entity:                                                                             % of ownership:

                                                  Finding Ways, Inc                                                                     100          %                           $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    n No
    o Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   o No
    n Yes. List each account separately.
                                              Type of account:                                   Institution name:

                                              Retirement                                         IRA                                                                         $300.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
   o No
   n Yes. .....................                               Institution name or individual:



Official Form 106A/B                                                                      Schedule A/B: Property                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                        Case 19-12835                Doc 27        Filed 03/26/19           Page 7 of 33
 Debtor 1       Rosemarie Antoinette Frazier                                                             Case number (if known)      19-12835


                                      Rental deposit                     Security Deposit for 1536 Harford Square                                    $1,250.00


                                      Rental deposit                     Security Deposit for 1843 Whites Ferry                                      $1,968.00


                                      Rental deposit                     Security Deposit for 4544 Finney                                            $1,050.00


                                      Rental deposit                     Security deposit for commercial lease                                         $550.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    n No
    o Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    n No
    o Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    n No
    o Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    n No
    o Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   o No
    n Yes.     Give specific information about them...

                                              Psychiatric Rehabilitation License                                                                           $1.00


 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
    n No
    o Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    n No
    o Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    n No
    o Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    n No
Official Form 106A/B                                                 Schedule A/B: Property                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                            Case 19-12835                       Doc 27             Filed 03/26/19                    Page 8 of 33
 Debtor 1        Rosemarie Antoinette Frazier                                                                                    Case number (if known)        19-12835

    o Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    n No
    o Yes.      Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    n No
    o Yes.      Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    n No
    o Yes.      Describe each claim.........

35. Any financial assets you did not already list
    n No
    o Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $17,776.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   o No. Go to Part 6.
   n Yes.     Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
    n No
    o Yes.      Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   o No
    n Yes.      Describe.....


                                        Desk, Fax Machine, Printers, Laptop                                                                                                      $400.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    n No
    o Yes.      Describe.....


41. Inventory
    n No
    o Yes.      Describe.....


42. Interests in partnerships or joint ventures
    n No
Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                              Case 19-12835                         Doc 27              Filed 03/26/19                     Page 9 of 33
 Debtor 1         Rosemarie Antoinette Frazier                                                                                          Case number (if known)   19-12835

    o Yes.       Give specific information about them...................
                                       Name of entity:                                                                                   % of ownership:


43. Customer lists, mailing lists, or other compilations
   n No.
   o Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               n No
               o Yes.      Describe.....


44. Any business-related property you did not already list
    n No
    o Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                    $400.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      n No. Go to Part 7.
      o Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    n No
    o Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $2,010,421.00
 56. Part 2: Total vehicles, line 5                                                                            $4,725.00
 57. Part 3: Total personal and household items, line 15                                                       $3,325.00
 58. Part 4: Total financial assets, line 36                                                                  $17,776.00
 59. Part 5: Total business-related property, line 45                                                            $400.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $26,226.00              Copy personal property total              $26,226.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $2,036,647.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                                       Case 19-12835                      Doc 27       Filed 03/26/19             Page 10 of 33
 Fill in this information to identify your case:

 Debtor 1                 Rosemarie Antoinette Frazier
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-12835
 (if known)
                                                                                                                                        o   Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      n You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

      o You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      1235 Colonial Park Drive Severn, MD                                                                                        Md. Code Ann., Cts. & Jud.
      21144 Anne Arundel County
                                                                     $507,211.00        n                               $1.00
                                                                                                                                 Proc. § 11-504(f)(1)(i)(2)
      Line from Schedule A/B: 1.1                                                       o     100% of fair market value, up to
                                                                                              any applicable statutory limit

      1536 Harford Square Drive                                                                                                  Md. Code Ann., Cts. & Jud.
      Edgewood, MD 21040 Harford
                                                                     $146,982.00        n                               $1.00
                                                                                                                                 Proc. § 11-504(b)(5)
      County                                                                            o     100% of fair market value, up to
      Line from Schedule A/B: 1.2                                                             any applicable statutory limit

      1843 Whites Ferry Place Crofton, MD                                                                                        Md. Code Ann., Cts. & Jud.
      21114 Anne Arundel County
                                                                     $317,744.00        n                               $1.00
                                                                                                                                 Proc. § 11-504(b)(5)
      Line from Schedule A/B: 1.3                                                       o     100% of fair market value, up to
                                                                                              any applicable statutory limit

      4544 Finney Avenue Baltimore, MD                                                                                           Md. Code Ann., Cts. & Jud.
      21215 Baltimore City County
                                                                      $72,415.00        n                            $500.00
                                                                                                                                 Proc. § 11-504(b)(5)
      $40,000 owed in taxes                                                             o     100% of fair market value, up to
      Line from Schedule A/B: 1.4                                                             any applicable statutory limit

      807 7th St NE Washington, DC 20002                                                                                         Md. Code Ann., Cts. & Jud.
      District of Columb County
                                                                     $966,069.00        n                            $500.00
                                                                                                                                 Proc. § 11-504(b)(5)
      Line from Schedule A/B: 1.5                                                       o     100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                       Case 19-12835                   Doc 27         Filed 03/26/19            Page 11 of 33
 Debtor 1    Rosemarie Antoinette Frazier                                                                Case number (if known)     19-12835
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2010 BMW 535 163,526 miles                                                                                                   Md. Code Ann., Cts. & Jud.
     NADA.com
                                                                      $4,325.00       n                               $1.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Clean Retail Value $6,875                                                        o    100% of fair market value, up to
     Clean Trade-in Value $4,325                                                           any applicable statutory limit
     Average Trade-In Value $3,175
     Rough Trade-In Value $1,825
     Line from Schedule A/B: 3.1

     2005 Nissan Altima SE 277,000 miles                                                                                          Md. Code Ann., Cts. & Jud.
     NADA.com
                                                                         $400.00      n                            $400.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Clean Retail Value $3,275                                                        o    100% of fair market value, up to
     Clean Trade-in Value $1,575                                                           any applicable statutory limit
     Average Trade-In Value $1,050
     Rough Trade-In Value $400
     Line from Schedule A/B: 3.2

     Sofas, Loveseats, Coffee tables, End                                                                                         Md. Code Ann., Cts. & Jud.
     tables, Beds, Dressesr, Kitchen set,
                                                                      $1,590.00       n                            $575.00
                                                                                                                                  Proc. § 11-504(b)(4)
     Dining room set, Linens, Small                                                   o    100% of fair market value, up to
     Kitchen Appliances, China Cabinet,                                                    any applicable statutory limit
     Microwave, Refrigerator, Stove,
     Dishes, Pots/Pans, Silverware, W/D,
     Lawn Mower
     Line from Schedule A/B: 6.1

     Sofas, Loveseats, Coffee tables, End                                                                                         Md. Code Ann., Cts. & Jud.
     tables, Beds, Dressesr, Kitchen set,
                                                                      $1,590.00       n                          $1,015.00
                                                                                                                                  Proc. § 11-504(f)(1)(i)(1)
     Dining room set, Linens, Small                                                   o    100% of fair market value, up to
     Kitchen Appliances, China Cabinet,                                                    any applicable statutory limit
     Microwave, Refrigerator, Stove,
     Dishes, Pots/Pans, Silverware, W/D,
     Lawn Mower
     Line from Schedule A/B: 6.1

     TVs, DVD Players                                                                                                             Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 7.1
                                                                         $510.00      n                            $510.00
                                                                                                                                  Proc. § 11-504(f)(1)(i)(1)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Books, Pictures                                                                                                              Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 8.1
                                                                         $210.00      n                            $210.00
                                                                                                                                  Proc. § 11-504(f)(1)(i)(1)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dresses, Blouses/Shirts, Skirts,                                                                                             Md. Code Ann., Cts. & Jud.
     Pants, Shorts, Jeans, Suits, Coats,
                                                                         $424.00      n                            $424.00
                                                                                                                                  Proc. § 11-504(b)(4)
     Jackets, Shoes, Boots, Athletic                                                  o    100% of fair market value, up to
     shoes                                                                                 any applicable statutory limit
     Line from Schedule A/B: 11.1

     Rings, Wedding bands,                                                                                                        Md. Code Ann., Cts. & Jud.
     Necklaces/Chains, Bracelets,
                                                                         $590.00      n                            $590.00
                                                                                                                                  Proc. § 11-504(f)(1)(i)(1)
     Earrings, Watches                                                                o    100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Dog                                                                                                                          Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 13.1
                                                                            $1.00     n                               $1.00
                                                                                                                                  Proc. § 11-504(b)(4)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-12835                   Doc 27         Filed 03/26/19            Page 12 of 33
 Debtor 1    Rosemarie Antoinette Frazier                                                                Case number (if known)     19-12835
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: Bank of America Account                                                                                            Md. Code Ann., Cts. & Jud.
     #2317
                                                                         $250.00      n                            $250.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.1                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: MECU of Baltimore Account                                                                                           Md. Code Ann., Cts. & Jud.
     #9762
                                                                            $6.00     n                               $6.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.2                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America Business                                                                                           Md. Code Ann., Cts. & Jud.
     Account #0943
                                                                     $12,000.00       n                            $500.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.3                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: PNC Bank Business                                                                                                  Md. Code Ann., Cts. & Jud.
     Account #6529
                                                                         $400.00      n                            $400.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.4                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Finding Ways, Inc                                                                                                            Md. Code Ann., Cts. & Jud.
     100 % ownership
                                                                            $1.00     n                               $1.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 19.1                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Retirement: IRA                                                                                                              Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.1
                                                                         $300.00      n                            $300.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Security Deposit for                                                                                         Md. Code Ann., Cts. & Jud.
     1536 Harford Square
                                                                      $1,250.00       n                            $500.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 22.1                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Security Deposit for                                                                                         Md. Code Ann., Cts. & Jud.
     1843 Whites Ferry
                                                                      $1,968.00       n                            $639.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 22.2                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Security Deposit for                                                                                         Md. Code Ann., Cts. & Jud.
     4544 Finney
                                                                      $1,050.00       n                          $1,050.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 22.3                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Security deposit for                                                                                         Md. Code Ann., Cts. & Jud.
     commercial lease
                                                                         $550.00      n                            $550.00
                                                                                                                                  Proc. § 11-504(b)(5)
     Line from Schedule A/B: 22.4                                                     o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Psychiatric Rehabilitation License                                                                                           Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 27.1
                                                                            $1.00     n                               $1.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Desk, Fax Machine, Printers, Laptop                                                                                          Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 39.1
                                                                         $400.00      n                            $400.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                      o    100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-12835                 Doc 27     Filed 03/26/19         Page 13 of 33
 Debtor 1    Rosemarie Antoinette Frazier                                                       Case number (if known)    19-12835
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     n      No
     o      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            o      No
            o      Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                          Case 19-12835                   Doc 27         Filed 03/26/19             Page 14 of 33
 Fill in this information to identify your case:

 Debtor 1                   Rosemarie Antoinette Frazier
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-12835
 (if known)
                                                                                                                                              o   Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
       o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       n Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     AAA Utilities Corporation                Describe the property that secures the claim:                   $6,174.62             $317,744.00                     $0.00
         Creditor's Name                          1843 Whites Ferry Place Crofton,
         10176 Baltimore National                 MD 21114 Anne Arundel County
         Pike Suite 210                           ($6,174.62 secured)
                                                  As of the date you file, the claim is: Check all that
         Attn: Denise Fittro                      apply.
         Ellicott City, MD 21042                  o Contingent
         Number, Street, City, State & Zip Code   o Unliquidated
                                                  o Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 n Debtor 1 only                                  n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                       car loan)

 o Debtor 1 and Debtor 2 only                     o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another        o Judgment lien from a lawsuit
 o Check if this claim relates to a               o Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        0127




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                         Case 19-12835                  Doc 27            Filed 03/26/19              Page 15 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                                     Case number (if known)   19-12835
              First Name                  Middle Name                     Last Name


        American Credit
 2.2                                                                                                              $29,487.25           $4,325.00             $0.00
        Acceptance                                 Describe the property that secures the claim:
        Creditor's Name                            2010 BMW 535 163,526 miles
                                                   NADA.com
                                                   Clean Retail Value $6,875
                                                   Clean Trade-in Value $4,325
                                                   Average Trade-In Value $3,175
                                                   Rough Trade-In Value $1,825
                                                   As of the date you file, the claim is: Check all that
        961 E Main St 2nd Floor                    apply.
        Spartanburg, SC 29302                      o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        3710

        Bayview Loan Servicing,
 2.3                                                                                                             $596,646.00         $507,211.00             $0.00
        LLC                                        Describe the property that secures the claim:
        Creditor's Name                            1235 Colonial Park Drive Severn,
                                                   MD 21144 Anne Arundel County
        4425 Ponce de Leon                         (Approximate arrears $51,329.64)
                                                   As of the date you file, the claim is: Check all that
        Boulevard, 5th Floor                       apply.
        Miami, FL 33146                            o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        8475




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-12835                  Doc 27             Filed 03/26/19             Page 16 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                                     Case number (if known)   19-12835
              First Name                  Middle Name                     Last Name


        Blue Ridge at Crofton
 2.4                                                                                                              $14,514.31         $317,744.00             $0.00
        Meadows HOA, Inc                           Describe the property that secures the claim:
        Creditor's Name                            1843 Whites Ferry Place Crofton,
                                                   MD 21114 Anne Arundel County
                                                   ($4,584.66 secured)
                                                   As of the date you file, the claim is: Check all that
        400 Serendipity Drive                      apply.
        Millersville, MD 21108                     o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        5015

        Bureau of Reveune
 2.5                                                                                                              $40,062.26          $72,415.00             $0.00
        Collections                                Describe the property that secures the claim:
        Creditor's Name                            4544 Finney Avenue Baltimore, MD
                                                   21215 Baltimore City County
                                                   $40,000 owed in taxes
                                                   As of the date you file, the claim is: Check all that
        200 Holliday Street                        apply.
        Baltimore, MD 21202                        o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   o An agreement you made (such as mortgage or secured
                                                        car loan)
 o Debtor 2 only
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.6    City of Baltimore                          Describe the property that secures the claim:                    $1,300.00         $72,415.00             $0.00
        Creditor's Name                            4544 Finney Avenue Baltimore, MD
                                                   21215 Baltimore City County
                                                   $40,000 owed in taxes
                                                   As of the date you file, the claim is: Check all that
        200 Holliday Street                        apply.
        Baltimore, MD 21202                        o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   o An agreement you made (such as mortgage or secured
                                                        car loan)
 o Debtor 2 only
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                n Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-12835                  Doc 27             Filed 03/26/19             Page 17 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                                     Case number (if known)   19-12835
              First Name                  Middle Name                     Last Name


 2.7    Colonial HOA, Inc                          Describe the property that secures the claim:                    $6,019.72        $507,211.00             $0.00
        Creditor's Name                            1235 Colonial Park Drive Severn,
                                                   MD 21144 Anne Arundel County
                                                   ($5,354.82 secuerd)
                                                   As of the date you file, the claim is: Check all that
        5 Riggs Avenue                             apply.
        Severna Park, MD 21146                     o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        6003

        Crofton Meadows HOA,
 2.8                                                                                                                $3,966.31        $317,744.00             $0.00
        Inc                                        Describe the property that secures the claim:
        Creditor's Name                            1843 Whites Ferry Place Crofton,
                                                   MD 21114 Anne Arundel County
                                                   ($1,297.83 secured)
                                                   As of the date you file, the claim is: Check all that
        400 Serendipity Drive                      apply.
        Millersville, MD 21108                     o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        211

 2.9    DCRA                                       Describe the property that secures the claim:                    $5,686.84        $966,069.00             $0.00
        Creditor's Name                            807 7th St NE Washington, DC
                                                   20002 District of Columb County
                                                   As of the date you file, the claim is: Check all that
        1100 4th St SW                             apply.
        Washington, DC 20024                       o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   o An agreement you made (such as mortgage or secured
                                                        car loan)
 o Debtor 2 only
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                n Other (including a right to offset)    Lien/Special Assessment
       community debt

 Date debt was incurred                                     Last 4 digits of account number        7745,0699,0928




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-12835                  Doc 27            Filed 03/26/19              Page 18 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                                     Case number (if known)   19-12835
              First Name                  Middle Name                     Last Name


 2.1    First Harford Square
 0      Associations, Inc.                         Describe the property that secures the claim:                    $4,343.49        $146,982.00             $0.00
        Creditor's Name                            1536 Harford Square Drive
                                                   Edgewood, MD 21040 Harford
        H. Wayne Norman, Jr.                       County
        Esquire                                    ($4,34.49 secured)
                                                   As of the date you file, the claim is: Check all that
        808 S. Main Street                         apply.
        Bel Air, MD 21014                          o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.1    Ocwen Loan Servicing,
 1      LLC                                        Describe the property that secures the claim:                 $299,134.10         $317,744.00             $0.00
        Creditor's Name                            1843 Whites Ferry Place Crofton,
        Attn: Bankruptcy Dept                      MD 21114 Anne Arundel County
        1661 Worthington Road                      (Approximate arrears $26,598.41)
        Ste 100                                    As of the date you file, the claim is: Check all that
                                                   apply.
        West Palm Beach, FL
        33409                                      o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        1275

 2.1
 2      Quarterfield Utilities, LLC                Describe the property that secures the claim:                    $2,732.00        $507,211.00             $0.00
        Creditor's Name                            1235 Colonial Park Drive Severn,
                                                   MD 21144 Anne Arundel County
        200 Duke of Gloucester
                                                   As of the date you file, the claim is: Check all that
        Street                                     apply.
        Annapolis, MD 21401                        o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-12835                  Doc 27            Filed 03/26/19              Page 19 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                                     Case number (if known)   19-12835
              First Name                  Middle Name                     Last Name



 2.1
 3      Real Time Resolutions                      Describe the property that secures the claim:                  $52,708.74         $317,744.00             $0.00
        Creditor's Name                            1843 Whites Ferry Place Crofton,
                                                   MD 21114 Anne Arundel County
                                                   As of the date you file, the claim is: Check all that
        P.O. Box 36655                             apply.
        Dallas, TX 75235-1655                      o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.1
 4      Select Portolio Servicing                  Describe the property that secures the claim:                 $195,432.00         $146,982.00             $0.00
        Creditor's Name                            1536 Harford Square Drive
                                                   Edgewood, MD 21040 Harford
                                                   County
        PO Box 65250                               (Approximate arrears $10,919.20)
                                                   As of the date you file, the claim is: Check all that
        Bankruptcy Dept                            apply.
        Salt Lake City, UT 84165                   o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        5368

 2.1
 5      Seterus                                    Describe the property that secures the claim:                 $306,879.00         $966,069.00             $0.00
        Creditor's Name                            807 7th St NE Washington, DC
                                                   20002 District of Columb County
        PO Box 1047                                (Approximate arrears $70,839.24)
                                                   As of the date you file, the claim is: Check all that
        Bankruptcy Dept                            apply.
        Hartford, CT 06143-1047                    o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 n Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 o Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        6063


Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-12835                 Doc 27      Filed 03/26/19               Page 20 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                           Case number (if known)          19-12835
              First Name                Middle Name                  Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                      $1,565,086.64
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                     $1,565,086.64

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.13
        Bank of America, NA
        5701 Horatio Street                                                                Last 4 digits of account number
        Northeast Legal Order Processing
        Utica, NY 13502-1024

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.11
        BWW Law Group, LLC
        6003 Excutive Blvd, Ste 101                                                        Last 4 digits of account number
        Rockville, MD 20852

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.3
        BWW Law Group, LLC
        6003 Excutive Blvd, Ste 101                                                        Last 4 digits of account number
        Rockville, MD 20852

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Jefferson Capital Systems
        PO Box 7999                                                                        Last 4 digits of account number
        Saint Cloud, MN 56302

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.7
        Kathleen M. Elmore
        P.O. Box 1472                                                                      Last 4 digits of account number
        Severna Park, MD 21146

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Law Office of Chad M. Shue, LLC
        10176 Baltimore National Pike Suite 215                                            Last 4 digits of account number
        Ellicott City, MD 21042

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.4
        Michael S. Neall, Esq.
        147 Old Solomons Island                                                            Last 4 digits of account number
        Ste. 400
        Annapolis, MD 21401

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.8
        Michael S. Neall, Esq.
        147 Old Solomons Island                                                            Last 4 digits of account number
        Ste. 400
        Annapolis, MD 21401

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.14
        Rosenberg & Associates. LLC
        7910 Woodmont Avenue Ste 750                                                       Last 4 digits of account number
        Bethesda, MD 20814

Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                             page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-12835                 Doc 27      Filed 03/26/19          Page 21 of 33

 Debtor 1 Rosemarie Antoinette Frazier                                                      Case number (if known)          19-12835
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.15
        Rosenberg & Associates. LLC
        7910 Woodmont Avenue Ste 750                                                  Last 4 digits of account number
        Bethesda, MD 20814




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                         Case 19-12835                    Doc 27           Filed 03/26/19                 Page 22 of 33
 Fill in this information to identify your case:

 Debtor 1                   Rosemarie Antoinette Frazier
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-12835
 (if known)
                                                                                                                                                     o    Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       o No. Go to Part 2.
       n Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Anne Arundel County, Maryland                          Last 4 digits of account number       4948                 $317.97                 $317.97                  $0.00
              Priority Creditor's Name
              PO Box 2700, MS 1103                                   When was the debt incurred?
              Finance Office
              Annapolis, MD 21404
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            o Contingent
        n Debtor 1 only                                              o Unliquidated
        o Debtor 2 only                                              o Disputed
        o Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        o At least one of the debtors and another                    o Domestic support obligations
        o Check if this claim is for a community debt                n Taxes and certain other debts you owe the government
        Is the claim subject to offset?                              o Claims for death or personal injury while you were intoxicated
        n No                                                         o Other. Specify
        o Yes
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       n Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              46262                                                Best Case Bankruptcy
                                       Case 19-12835                    Doc 27           Filed 03/26/19               Page 23 of 33
 Debtor 1 Rosemarie Antoinette Frazier                                                                   Case number (if known)        19-12835

 4.1      Citibank (South Dakota), N.A.                              Last 4 digits of account number                                                       $1,962.08
          Nonpriority Creditor's Name
          PO Box 6065                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
          o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          o Check if this claim is for a community                   o Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      n Other. Specify     Credit card purchases


 4.2      Comcast                                                    Last 4 digits of account number       1113                                              $552.00
          Nonpriority Creditor's Name
          8110 Corporate Dr                                          When was the debt incurred?
          Nottingham, MD 21236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
          o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          o Check if this claim is for a community                   o Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      n Other. Specify     Utility


 4.3      Dept of Education/GLELSI                                   Last 4 digits of account number       8581                                          $43,611.00
          Nonpriority Creditor's Name
          2401 International Lane                                    When was the debt incurred?
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
                                                                     Type of NONPRIORITY unsecured claim:
          o At least one of the debtors and another
          o Check if this claim is for a community                   n Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      o Other. Specify
                                                                                          Student Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-12835                    Doc 27           Filed 03/26/19               Page 24 of 33
 Debtor 1 Rosemarie Antoinette Frazier                                                                   Case number (if known)        19-12835

 4.4      Dept of Education/GLELSI                                   Last 4 digits of account number       9581                                          $62,999.00
          Nonpriority Creditor's Name
          2401 International Lane                                    When was the debt incurred?
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
                                                                     Type of NONPRIORITY unsecured claim:
          o At least one of the debtors and another
          o Check if this claim is for a community                   n Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      o Other. Specify
                                                                                          Student Loan

          North Arundel Emergency
 4.5      Physicians                                                 Last 4 digits of account number       7676                                              $577.00
          Nonpriority Creditor's Name
          301 Hosptial Drive                                         When was the debt incurred?
          Glen Burnie, MD 21061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
          o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          o Check if this claim is for a community                   o Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      n Other. Specify     Medical


          North Arundel Emergency
 4.6      Physicians                                                 Last 4 digits of account number       9380                                              $352.00
          Nonpriority Creditor's Name
          301 Hosptial Drive                                         When was the debt incurred?
          Glen Burnie, MD 21061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            o Contingent
          o Debtor 2 only                                            o Unliquidated
          o Debtor 1 and Debtor 2 only                               o Disputed
          o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          o Check if this claim is for a community                   o Student loans
          debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          n No                                                       o Debts to pension or profit-sharing plans, and other similar debts
          o Yes                                                      n Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-12835                    Doc 27           Filed 03/26/19                 Page 25 of 33
 Debtor 1 Rosemarie Antoinette Frazier                                                                    Case number (if known)        19-12835

           North Arundel Emergency
 4.7       Physicians                                                Last 4 digits of account number         7675                                              $53.00
           Nonpriority Creditor's Name
           301 Hosptial Drive                                        When was the debt incurred?
           Glen Burnie, MD 21061
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           n Debtor 1 only                                           o Contingent
           o Debtor 2 only                                           o Unliquidated
           o Debtor 1 and Debtor 2 only                              o Disputed
           o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           o Check if this claim is for a community                  o Student loans
           debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           n No                                                      o Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                     n Other. Specify     Medical


 4.8       Tmobile                                                   Last 4 digits of account number         4000                                            $230.42
           Nonpriority Creditor's Name
           PO Box 248848                                             When was the debt incurred?
           Oklahoma City, OK 73124
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           n Debtor 1 only                                           o Contingent
           o Debtor 2 only                                           o Unliquidated
           o Debtor 1 and Debtor 2 only                              o Disputed
           o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           o Check if this claim is for a community                  o Student loans
           debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           n No                                                      o Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                     n Other. Specify     Phone Service


 4.9       Verizon                                                   Last 4 digits of account number                                                       $1,482.51
           Nonpriority Creditor's Name
           500 Technology Dr Ste 550                                 When was the debt incurred?
           Bankruptcy Dept
           Saint Charles, MO 63304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           n Debtor 1 only                                           o Contingent
           o Debtor 2 only                                           o Unliquidated
           o Debtor 1 and Debtor 2 only                              o Disputed
           o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           o Check if this claim is for a community                  o Student loans
           debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           n No                                                      o Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                     n Other. Specify     Utility

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-12835                     Doc 27           Filed 03/26/19              Page 26 of 33
 Debtor 1 Rosemarie Antoinette Frazier                                                                    Case number (if known)        19-12835

 Enhanced Recovery Company, LLC                                Line 4.2 of (Check one):                 o Part 1: Creditors with Priority Unsecured Claims
 8014 Bayberry Rd.                                                                                      n Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32256-7412
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TransWorld Systems Inc.                                       Line 4.5 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 507 Prudential Rd,                                                                                     n Part 2: Creditors with Nonpriority Unsecured Claims
 Horsham, PA 19044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TransWorld Systems Inc.                                       Line 4.6 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 507 Prudential Rd,                                                                                     n Part 2: Creditors with Nonpriority Unsecured Claims
 Horsham, PA 19044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TransWorld Systems Inc.                                       Line 4.7 of (Check one):                o Part 1: Creditors with Priority Unsecured Claims
 507 Prudential Rd,                                                                                     n Part 2: Creditors with Nonpriority Unsecured Claims
 Horsham, PA 19044
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                       317.97
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                       317.97

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                 106,610.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    5,209.01

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 111,819.01




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                       Case 19-12835                      Doc 27   Filed 03/26/19        Page 27 of 33
 Fill in this information to identify your case:

 Debtor 1                 Rosemarie Antoinette Frazier
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-12835
 (if known)
                                                                                                                                 o   Check if this is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
       o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       n Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                  State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      10 West Eager Street, LLC                                                   Commercial Lease Agreement
              6 Longwood Road
              Baltimore, MD 21210

     2.2      Crenese Hubbard                                                             Residential Lease Agreement for 1843 White Ferry
              1843 White Ferry Place
              Crofton, MD 21114

     2.3      Donnell Presberry                                                           Residential Lease Agreement for 1536 Harford Square
              1536 Harford Square Drive
              Edgewood, MD 21040

     2.4      Leonor Cordoba                                                              Residential Lease Agreement for 4544 Finney
              4544 Finney Avenue
              Baltimore, MD 21215




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 19-12835                       Doc 27     Filed 03/26/19      Page 28 of 33
 Fill in this information to identify your case:

 Debtor 1                   Rosemarie Antoinette Frazier
                            First Name                            Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name                Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MARYLAND

 Case number           19-12835
 (if known)
                                                                                                                                    o   Check if this is an
                                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                              12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      n No
      o Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      n No. Go to line 3.
      o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                               Check all schedules that apply:

    3.1                                                                                                      o Schedule D, line
                Name
                                                                                                             o Schedule E/F, line
                                                                                                             o Schedule G, line
                Number             Street
                City                                      State                               ZIP Code




    3.2                                                                                                      o Schedule D, line
                Name
                                                                                                             o Schedule E/F, line
                                                                                                             o Schedule G, line
                Number             Street
                City                                      State                               ZIP Code




Official Form 106H                                                                       Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 19-12835          Doc 27        Filed 03/26/19               Page 29 of 33



Fill in this information to identify your case:

Debtor 1                      Rosemarie Antoinette Frazier

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MARYLAND

Case number               19-12835                                                                       Check if this is:
(If known)
                                                                                                         o   An amended filing
                                                                                                         o   A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                              n Employed                                   o Employed
       attach a separate page with           Employment status
       information about additional                                o Not employed                               o Not employed
       employers.
                                             Occupation            Self-Employed
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
                                Case 19-12835              Doc 27        Filed 03/26/19                   Page 30 of 33


Debtor 1    Rosemarie Antoinette Frazier                                                          Case number (if known)    19-12835


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
      5e.    Insurance                                                                     5e.        $              0.00     $               N/A
      5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
      5g.    Union dues                                                                    5g.        $              0.00     $               N/A
      5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $       4,862.84        $               N/A
      8b. Interest and dividends                                                           8b.        $           0.00        $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
      8e. Social Security                                                                  8e.        $              0.00     $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                 0.00   $                    N/A
      8g. Pension or retirement income                                                     8g. $                  0.00   $                    N/A
      8h. Other monthly income. Specify: Prorated Tax Refund                               8h.+ $               607.00 + $                    N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $           5,469.84        $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $               5,469.84 + $            N/A = $          5,469.84
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $         5,469.84
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
    o     No.
    n     Yes. Explain: Anticipated income in self-employment & rental income




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
                                 Case 19-12835                  Doc 27             Filed 03/26/19          Page 31 of 33



Fill in this information to identify your case:

Debtor 1                Rosemarie Antoinette Frazier                                                        Check if this is:
                                                                                                            o An amended filing
Debtor 2                                                                                                    o A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MARYLAND                                                        MM / DD / YYYY

Case number           19-12835
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
      n No. Go to line 2.
      o Yes. Does Debtor 2 live in a separate household?
            o No
            o Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             o No
      Do not list Debtor 1 and            n Yes.   Fill out this information for    Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                   o No
      dependents names.                                                             Daughter                             21              n Yes
                                                                                                                                         o No
                                                                                                                                         o Yes
                                                                                                                                         o No
                                                                                                                                         o Yes
                                                                                                                                         o No
                                                                                                                                         o Yes
3.    Do your expenses include                   n No
      expenses of people other than
      yourself and your dependents?              o Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                             2,816.78

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                             75.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
                                 Case 19-12835                 Doc 27           Filed 03/26/19              Page 32 of 33


Debtor 1     Rosemarie Antoinette Frazier                                                              Case number (if known)      19-12835

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 275.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  85.00
      6d. Other. Specify: Cable                                                              6d. $                                                 125.00
7.    Food and housekeeping supplies                                                           7. $                                                334.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  279.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  757.80
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                 150.00
19.   Other payments you make to support others who do not live with you.                         $                                                  0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,447.58
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,447.58
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,469.84
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,447.58

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  22.26

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      n No.
      o Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                          Case 19-12835                   Doc 27   Filed 03/26/19         Page 33 of 33




 Fill in this information to identify your case:

 Debtor 1                    Rosemarie Antoinette Frazier
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number              19-12835
 (if known)
                                                                                                                                   o   Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        n       No

        o       Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Rosemarie Antoinette Frazier                                           X
              Rosemarie Antoinette Frazier                                               Signature of Debtor 2
              Signature of Debtor 1

              Date       March 26, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
